Defendant appeals from a judgment in favor of the plaintiff for the sum of $2,577.50, entered upon the verdict of a jury in the Cortland county clerk’s office on May 1, 1940, and from the order denying a motion to set aside the verdict and for a new trial. The action arose out of an automobile accident which occurred on September 8, 1939, at the intersection of West street and Cayuga street in the village of Homer, N. Y. West street runs north and south, and Cayuga street crosses in an easterly and westerly direction. Plaintiff was a passenger in her husband’s automobile which was being driven north on West street. Defendant’s car was traveling west of Cayuga street. There was direct testimony from disinterested witnesses that the collision occurred after the car in which plaintiff was riding had passed over the center line of Cayuga street. The evidence as to speed was conflicting. Only questions of fact were involved as to the alleged negligence of the defendant, and the conduct of the plaintiff. The verdict was not against the weight of evidence, nor was it excessive in view of the injuries which plaintiff sustained. Judgment and order appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.